Citation Nr: 1611541	
Decision Date: 03/22/16    Archive Date: 03/29/16

DOCKET NO.  06-35 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an initial disability rating higher than 10 percent for residuals of major right elbow surgery.  

2.  Entitlement to an initial disability rating higher than 10 percent for right carpal tunnel syndrome (CTS).

3.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Wilson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1981 to October 2004.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction over this appeal now lies with the RO in San Diego, California.  

In a September 2006 rating decision, the RO in Phoenix, Arizona, increased the disability rating for the right elbow disability to 10 percent, still effective November 1, 2004.  

In an October 2007 rating decision, the Phoenix RO increased the disability rating for right CTS (major) to 10 percent, effective November 1, 2004.  The RO additionally granted service connection for status post-surgical scar of the right elbow, assigning a 10 percent disability rating, effective November 1, 2004.

A February 2008 rating decision granted temporary 100 percent convalescent ratings from November 15, 2005 to February 28, 2006, and from April 4, 2006 to July 31, 2006, following two instances of right elbow surgery.  The 10 percent rating was then continued, effective August 1, 2006.  

The Board remanded the increased rating claim on appeal for further development, including VA examination, in October 2010.  As a result of new VA examination, the RO granted service connection for traumatic peripheral neuropathy of the right upper extremity in a December 2011 rating decision, and assigned a 30 percent rating, also effective November 1, 2004.

The Board again remanded the right elbow increased rating claim for additional development in August 2012.  The Board additionally determined that the issue of entitlement to a TDIU had been properly raised by the record.  Cf. Rice v. Shinseki, 22 Vet. App. 447 (2009).  

In the August 2012 remand, the Board determined that in his November 2006 VA Form 9, the Veteran had limited his appeal to the increased rating claims for the right elbow and right CTS.  In reviewing the Veteran's submission in retrospect, the Board notes that in the November 2006 VA Form 9, the Veteran ambiguously indicated that he was appealing all issues listed in the September 2006 statement of the case (SOC), which included the left CTS.  Upon the Board's inquiry, however, the Veteran's representative clarified in an October 2015 letter that the Veteran did not wish to pursue the appeal with respect to the left CTS evaluation.  See Evans v. Shinseki, 25 Vet. App. 7 (2011). 

The Board had additionally determined that the Veteran withdrew his claim for a higher rating for right CTS, where he indicated in a January 2009 statement that he was satisfied with the 10 percent rating assigned for that disability.  As he had previously perfected his appeal as to this issue via the November 2006 VA Form 9, however, dismissal of the issue is proper.

In June 2010, the Veteran testified at a hearing before a Veterans Law Judge (VLJ) of the Board that is no longer employed by the Board.  In July 2012, he declined the opportunity to testify at a new Board hearing before a different VLJ.  A transcript of the June 2010 hearing is of record.

The issues of entitlement to an initial disability rating higher than 10 percent for residuals of major right elbow surgery, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

In a January 2009 statement, prior to the promulgation of a decision in this appeal, the Veteran indicated that he was satisfied with the 10 percent rating assignment for the right CTS.  


CONCLUSION OF LAW

The criteria for withdrawal of the Veteran's claims of entitlement to an initial disability rating higher than 10 percent for right CTS have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by a claimant or by an authorized representative and must be in writing or on the record at a hearing on appeal.  Id.  

In a January 2009 statement, prior to the promulgation of a final Board decision in this appeal, the Veteran's representative indicated that he wished to withdraw the appeal with respect to the issue of entitlement to an initial disability rating higher than 10 percent for right CTS.  As such, the issue is withdrawn and, hence, there remain no allegations of errors of fact or law for appellate consideration with regard to this issue.  Accordingly, the Board does not have jurisdiction to review it and it is dismissed.


ORDER

The claim of entitlement to an initial disability rating higher than 10 percent for right CTS is dismissed.


REMAND

The Board remanded this appeal in August 2012 in order to afford the Veteran a VA examination of his right elbow to assess the full severity of right elbow function associated with service-connected disability, including consideration of additional loss of function due to factors of such as weakness, fatigue, and incoordination, and flare-ups of pain, and including any manifestation of an open comminuted fracture with muscle or tendon damage; and to obtain an opinion as to whether the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  Cf. DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

While the Veteran was scheduled for VA examinations in July 2014, he failed to report to the examinations.  Review of the record reflects, however, that the Veteran moved at approximately the same time that his examinations were scheduled.  His address of record at the time of the VA examinations was listed as being in San Diego, California; however, it appears that he had moved to Oakley, California, round that same time period.  Additionally, a September 2015 statement from the Veteran indicated that he did not receive other VA correspondence which was sent to a prior address, and he then indicated that the address in Oakley was his correct address.  

Given the foregoing, and the Veteran's good track record of responding to VA correspondence, there is a strong likelihood that he did not receive notice of his scheduled examinations or of his the supplemental statement of the case (SSOC) which continued to deny his increased rating and TDIU claims.  Remand is in order to afford the Veteran the necessary VA examination, as requested in the August 2012 remand, and to ensure that he receives any other VA correspondence that was sent to his address in San Diego.

Accordingly, the appeal is REMANDED for the following action:

1.  Make reasonable efforts to ensure that the Veteran has received/receives all VA correspondence previously sent to his address in San Diego after the date he moved, to include the July 2014 SSOC.

2.  Obtain the Veteran's VA treatment records dated since October 2011.

3.  Then, schedule the Veteran for a VA examination to determine the severity of his right elbow disability. The examiner should review the claims file, including this REMAND.  All necessary studies and tests should be conducted.

The examiner should:

a) Report the Veteran's ranges of right forearm flexion and extension in degrees.  

b) In terms of the degree of additional range-of-motion loss, determine the extent that the right elbow disability is manifested by weakened movement, excess fatigability, incoordination, pain, stiffness, swelling, or flare-ups.  

These determinations are required by VA regulations as interpreted by courts.  The examiner is advised that the Veteran is competent to report ranges of motion during flare-ups.

c) The examiner should determine whether right elbow disability is manifested by impairment of the ulna with nonunion in the upper half:

i)  with false movement and loss of bone substance (1 inch or more) and marked deformity; or 

ii)  without loss of bone substance or deformity; or

iii)  nonunion in the lower half.

d) The examiner should address whether the service-connected residuals of the right elbow injury includes: (1) impairment of flail joint which includes joint fracture with marked cubitus varus or cubitus valgus deformity or with ununited fracture of head of radius; (2) radius and ulna, nonunion of, with flail false joint; (3) radius impairment, including nonunion and/or malunion; (4) supination and/or pronation.  If any of the above is found, such should be described in detail.  

e) The examiner should render an opinion as to whether the residuals of the Veteran's right elbow injury are also manifested by an open comminuted fracture with muscle or tendon damage.  If so, the examiner must specifically identify such muscle/tendon damage and comment on its severity.  The examiner should state whether there is visible or measurable atrophy associated with any muscle damage which is related to the service-connected residuals of a right elbow disability.

f) The examiner should render an opinion with respect to whether the Veteran's service connected disabilities (i.e., right upper extremity traumatic peripheral neuropathy associated with residuals of right elbow surgery, posttraumatic stress disorder, right knee degenerative joint disease, left knee degenerative joint disease, irregularity superior end plate L1 with levoscoliosis, right elbow status post-surgical scar, right carpal tunnel syndrome, left carpal tunnel syndrome, residuals of right elbow surgery, and sinusitis/allergic rhinitis), together, render him unable to secure or follow employment that he would otherwise be qualified to perform.

The examiner must provide reasons for all opinions, addressing the medical evidence and Veteran's reports.

4.  If the benefits sought on appeal are not granted in full, issue a supplemental statement of the case; and return the appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


